CAFFREY, District Judge.
This is an action at law in which plaintiff alleges wilful and deliberate patent infringement and seeks treble damages. The defendant has filed a motion under Rule 34, Federal Rules of Civil Procedure, to require the plaintiff to produce:
“1. All documents and other objects and materials that in any way support the allegations of paragraphs FIFTH, SIXTH, EIGHTH and NINTH of the complaint in this action.
“2. All minutes, records memoranda, notes, diaries, correspondence, and any office memoranda or other documents including all drawings and all prior art patents and prior art documents relating to the U. S. patent application Serial No. 765,349, to the patent in suit, or to any invention alleged to be disclosed in either.”
*357The plaintiff objects that the defendant has not shown good cause for the production of the documents as required by Rule 34 and that it has not sufficiently specified the documents it wants.
The documents and objects sought are necessary for the preparation of the defendant’s answer and good cause for their production has been established by affidavit. It is not necessary that defendant be more specific in its designation of what it wants produced. United States v. Grinnell Corporation, 30 F.R.D. 358, 360 (1962), D.C.R.I.
The defendant’s motion to produce is allowed.